DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “at least one alignment and deployment mechanism.”  It is unclear what is being deployed or aligned?  Is the mechanism a structure or a technique?  In other words, it is unclear what the structure and function of said alignment and deployment mechanism is.  Therefore, the scope of claim 1 is indefinite.  Claims 2-5 are also rejected for their dependency thereupon.  
Claim 5 is indefinite for the recitation “textile component configurations that reduce surface area.”  First, it is unclear what surface area is being reduced.  Is the surface area of the top face of the textile component being reduced?  Is the top face of the base component being reduced?  Second, without a starting point for the size of the surface area, a reduction of said surface area is relative and unknown.  Thus, claim 5 is indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,524,317 issued to Nagahama et al.
Nagahama discloses a separable floor mat comprising a mat body (i.e., applicant’s textile component) and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The base has a size smaller than the outer peripheral portion of the mat body, such that the mat body covers the base and extends over the peripheral edges thereof (col. 3, lines 36-50, col. 4, lines 7-26, col. 5, lines 44-48, col. 6, lines 9-17, and Figure 2).  In the working example, the mat base is sized to be nearly the same size as the starting fabric of the mat body (i.e., 750 x 900 mm)(col. 10, lines 27-38).  The backing of the mat body (i.e., frame-like thick portion) extends beyond the edges of the base fabric to a width of about 40 mm (col. 10, lines 19-21).  This calculates to the mat body being approximately 790 x 940 mm or about 5% greater in size than the base.    
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder (i.e., applicant’s magnetic coating comprised of a binder material and magnetic particles), while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR) (i.e., nitrile rubber), styrene-butadiene rubber (SBR), chloroprene rubber, polyisoprene, butyl rubber, natural rubber, ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, polyurethane (i.e., applicant’s urethane-containing binder material), or the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric to form a magnetic coating (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53 and col. 9, lines 50-55) (e.g., polypropylene, polyester).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use, wherein the mat body maintains good magnetic adhesive force even after washing many times (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
While Nagahama does not explicitly teach an alignment or deployment mechanism, the reference teaches a frame around the edges of the mat body shaped to cover the upper surface of the base (col. 4, lines 7-26 and Figure 2).  Such a shaped frame can be interpreted as an alignment and deployment mechanism for correct placement and installation of the mat body on the base, wherein the mat body, having a smaller surface area than the base, fits into a recessed pocket of the base (i.e., “textile component configuration that reduce surface area”) formed by the frame on the underside of said mat body.  Thus, the Nagahama reference anticipates claims 1-3 and 5.
Regarding claim 4, while Nagahama is silent with respect to how the magnetic coating on the back of the mat body is applied, the limitation of claim 4 is considered a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The final product of Nagahama includes a magnetic coating applied to the back of the mat body, which meets applicant’s structural limitations; the method of applying said magnetic coating does not produce a structurally different product.  The burden is shifted to applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 4 is also anticipated by the Nagahama reference.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 12, 2022